DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-14) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-14) of U.S. Patent No. 11,379,970 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Instant application
US Patent
1. A method for training a deep learning model of a patterning process, the method comprising: obtaining (i) training data comprising an input image of at least a part of a substrate having a plurality of features and a truth image corresponding to the input image, (ii) a set of classes, each class corresponding to a feature of the plurality of features of the substrate within the input image, and (iii) a deep learning model configured to receive the training data and the set of classes; generating a predicted image, by modeling and/or simulation of the deep learning model using the input image, wherein the deep learning model iteratively performs a convolution operation with at least one dilation kernels comprising a plurality of weights; assigning a class of the set of classes to a feature within the predicted image based on matching of the feature with a corresponding feature within the truth image; and generating, by modeling and/or simulation, a trained deep learning model by iteratively assigning weights to the at least one dilated kernel based on a back propagation through the deep learning model using a loss function such that the predicted image reproduces the plurality of features of the input image.
1. A method for training a deep learning model of a patterning process, the method comprising: obtaining (i) training data comprising an input image of at least a part of a substrate having a plurality of features and comprising a truth image corresponding to the input image, (ii) a set of classes, each class corresponding to a feature of the plurality of features of the substrate within the input image, and (iii) a deep learning model; generating a predicted image by use of the deep learning model with the input image, wherein the deep learning model iteratively performs a convolution operation with at least one dilation kernel comprising a plurality of weights; assigning a class of the set of classes to a feature within the predicted image based on matching of the feature with a corresponding feature within the truth image; and generating a trained deep learning model by iteratively assigning weights to the at least one dilated kernel based on a back propagation through the deep learning model using a loss function such that the predicted image reproduces the plurality of features of the input image.
14. A computer program product comprising a non-transitory computer readable medium having instructions recorded thereon, the instructions when executed by a computer implementing the method of claim 1.
14. (Previously Presented) A computer program product comprising a non-transitory computer-readable medium having instructions, the instructions, when executed by a computer, configured to cause the computer to at least: obtain (i) training data comprising an input image of at least a part of a substrate having a plurality of features and comprising a truth image corresponding to the input image, (ii) a set of classes, each class corresponding to a feature of the plurality of features of the substrate within the input image, and (iii) a deep learning model; generate a predicted image by use of the deep learning model with the input image, wherein the deep learning model iteratively performs a convolution operation with at least one dilation kernel comprising a plurality of weights; assign a class of the set of classes to a feature within the predicted image based on matching of the feature with a corresponding feature within the truth image; and generate a trained deep learning model by iteratively assigning weights to the at least one dilated kernel based on a back propagation through the deep learning model using a loss function such that the predicted image reproduces the plurality of features of the input image.


The instant application differs from the US Patent based on the underlined portion.  However, the underlined portion is considered well known in the art.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the US Patent,  in the manner as claimed and as taught by the Instant application, for the benefit of optimizing the deep training model.  (Claims 2-13) have been analyzed and rejected w/r to claims (2-12). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        December 1, 2022